Opinion by
Judge Colins,
Appellant, Pittsburgh North, Inc. (condemnee), was the owner in fee of a piece of property located in the 26th Ward of the City of Pittsburgh. A Declaration of Taking was filed by appellee, Commonwealth of Pennsylvania, Department of Transportation (condemnor), on March 23, 1977. The Commonwealth, on May 25, 1977, paid $13,920.00 into the Court of Common Pleas of Allegheny County as its estimate of *575just compensation. Subsequent appeals eventually led to a jury award of $50,000.00 in favor of condemnee being returned on January 28, 1983.
Appellant argues that it is entitled to delay damages from May 25, 1977, under Section 611 of the Eminent Domain Code, and also that the statutory interest of six per cent (6%) is a denial of due process due to its being an unreasonably low rate. We disagree and affirm the trial court’s decision.
The trial court’s ruling was appealed to an en banc panel of the Court of Common Pleas of Allegheny County, which concurred in the dismissal of appellant’s petition for delay damages. We affirm on the able opinion of Judge Richard Gt. Zeleznik, of the Court of Common Pleas of Allegheny County, and incorporate the opinion of Judge Zeleznik as that of the Court. Pa. D. & C. 3d (1983).
Order
And Now, March 5, 1985, the order of the Court of Common Pleas of Allegheny County, entered at No. GD 81-14168, dated November 28, 1983, is affirmed.
This decision was reached prior to the resignation of Judge Williams, Jr.